



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Weinmeyer,









2015 BCCA 10




Date: 20150115

Docket: CA042160

Between:

Regina

Respondent

And

Dale Patrick
Weinmeyer

Appellant

Restriction on publication
:  A
publication ban has been imposed under s. 486.5 of the
Criminal Code
restricting the publication, broadcasting or transmission in any way of evidence
that could identify a victim, witness or undercover officer. This publication
ban applies indefinitely unless otherwise ordered.






Before:



The Honourable Madam Justice Newbury

The Honourable Madam Justice D. Smith

The Honourable Madam Justice Stromberg-Stein




On appeal from:  An
order of the Provincial Court of British Columbia,
dated November 20, 2013 (
R. v. Weinmeyer
, Vancouver Docket No. 221278-2C).




Counsel for the Appellant:



C. Bridal





Counsel for the Respondent:



E. Campbell





Joint Statement filed:



December 30, 2014





Place and Date of Judgment in Writing:



Vancouver, British
  Columbia

January 15, 2015





Written Reasons by:





The Honourable Madam Justice Newbury





Concurred in by:





The Honourable Madam Justice D. Smith

The Honourable Madam Justice Stromberg-Stein








Summary:

The appellant applies for an
adjustment of time in custody in accordance with R. v. Summers, 2014
SCC 26. Held: Appeal allowed. The appellant was entitled to a credit
on a 1:1.5 basis.

Reasons for Judgment of the Honourable Madam Justice
Newbury:

[1]

The appellant was convicted on January 30, 2013 after pleading guilty to
using a restricted or prohibited firearm to commit robbery. He was sentenced on
November 20, 2013 to three years imprisonment after receiving credit on a 1:1
basis for pre-sentence custody of 929 days.

[2]

The record indicates that upon learning of the Supreme Court of Canadas
decision in
R. v. Summers
, 2014 SCC 26, he pursued his wish to appeal
his sentence.

[3]

The Crown has advised that it does not oppose the granting of credit at
a rate of 1:1.5 and that the appellant is not disqualified from such
credit under s. 719(3.1).

[4]

In these circumstances, I would grant an extension of time for the
filing of this appeal, grant leave to appeal, and allow the appeal to the
extent only that the sentence be reduced to two years and 66 days, reflecting
credit of three years plus 299 days for pre-sentence custody.

The Honourable Madam Justice Newbury

I AGREE:

The Honourable Madam Justice D.
Smith

I AGREE:

The Honourable Madam Justice
Stromberg-Stein


